August 18, 2015 BNY MELLON FUNDS TRUST BNY Mellon National Short-Term Municipal Bond Fund BNY Mellon Pennsylvania Intermediate Municipal Bond Fund Supplement to Prospectus dated December 31, 2014 The following information supersedes and replaces the information contained in the section of the Fund's prospectus entitled "Fund Summary - BNY Mellon National Short-Term Municipal Bond Fund - Portfolio Management": The fund's investment adviser is BNY Mellon Fund Advisers, a division of The Dreyfus Corporation. Timothy J. Sanville is the fund's primary portfolio manager, a position he has held since October 2000. Mr.
